Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

	The drawings are objected to in that box (2) of Figure 1 should be label as its function. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 USC 103 as being unpatentable over Takata  (US2017/0117873).          
Regarding to claim 1, as the best construed, Takamine discloses the circuit as shown on Figures 1-4 comprising: 
-a first acoustic wave filter (1b) having a first pass band (880MHZ-915MHZ); and 
-a second acoustic wave filter (1a) having a second pass band (925MZH-960MHZ) higher than the first pass band (1b); 
-wherein one end of the first acoustic wave filter (1b) and one end of the second acoustic wave filter (1a) are connected in common by a common terminal; 
-the second acoustic wave filter (1a) is a ladder filter including a plurality of parallel arm resonators (P1, P2) defined by acoustic wave resonators.
Regarding to claim 2, wherein the second acoustic wave filter (1a) is a reception filter.  
         Takata discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- fq < fr and fr < fp < fa are satisfied, where fq and fp represent a resonant frequency and an anti-resonant frequency, respectively, of a first one (P1) of the plurality of parallel arm resonators (P1, P2) which has a lowest capacitance of the plurality of parallel arm resonators and fr and fa represent resonant frequencies and anti-resonant frequencies, respectively, of other ones (P2) of the plurality of parallel arm resonators other than the first one of the plurality of parallel arm resonators having the lowest capacitance as called for in claim 1.  
        However, a skilled artisan realizes that desired resonance frequencies and desired antiresonance frequencies of acoustic resonators of an acoustic filter can be selected by selecting physical sizes the acoustic resonators to provide desired transfer function for the acoustic filter. Thus, selecting the desired frequencies for the parallel resonators of Takata as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takata is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the frequencies of the resonators of the filter (1a) of Takata as claimed for the purpose of providing desired transfer function for the filter to accommodate with a predetermined system.
Regarding to claim 3, wherein the common terminal (3) is to be connected to an antenna; and the first one (P1, see the paragraph 0095) of the plurality of parallel arm resonators having the lowest capacitance is different from a second one of the plurality of parallel arm resonators that is nearest to the common terminal of the plurality of parallel arm resonators.  
Regarding to claim 4, wherein the second acoustic wave filter (1a) is a surface acoustic wave filter.  
Regarding to claim 5, the first acoustic wave filter (1b) is a transmission filter.  
Regarding to claim 6, lacking of showing any criticality,  selecting the desired frequencies for the parallel resonators of Takata as claimed as claimed for accommodating with requirement of a predetermined system is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takata is to be used that would have been obvious at the time of the invention.
Regarding to claim 7, wherein the second acoustic wave filter (1a) further includes a plurality of series arm resonators (S1, S2) defined by acoustic wave resonators.  
Regarding to claim 8, wherein the first acoustic wave filter (1b) is a transmission filter; and the second acoustic wave filter (1a) is a reception filter.  
Regarding to claim 9, wherein the first one (P1) of the plurality of parallel arm resonators and the second one (P2) of the plurality of parallel arm resonators are connected in parallel; and a series arm resonator (6a) is connected between a ground and a node between the first and second ones of the plurality of 9parallel arm resonators.  
Regarding to claim 10, as well known in the art,  increasing a number of  resonators in a filter would increase the passband of the filter. Thus, lacking of showing any criticality,  adding a third parallel resonator to the filter of Takata for increasing its passband to accommodate with requirement of a predetermined system is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takata is to be used that would have been obvious at the time of the invention.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842